DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
Continued Examination Under 37 CFR 1.114
The Claims Amendment filed 08/24/2021 has been entered. Claim 4 has been amended. No claims have been added. Claims 1-3 and 5-8 have been previously cancelled. Claim 4 is pending in the current application. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. US 7,960,872 B1 to Zhai et al. (hereinafter referred to as “Zhai”), in view of United States Patent Application Pub. No. US 2015/0057701 A1 to Kelleher et al. (hereinafter referred to as “Kelleher”).
Referring to claim 4, Zhai discloses a device for providing illumination and eye therapy comprising: a light source where the primary source of illumination is a light-emitting diodes (LED) (e.g. col. 2:15-19 discloses a system for side illumination LED lightning device), and wherein one or more of the light-emitting diodes emit light in a broad band of the near-infrared (NIR) spectrum (e.g. col.7:54-58 states that the light emitting element may emit a near-infrared primary light with a peak wavelength from 850nm-1300nm), and wherein one or more of the light-emitting diodes emits light in the visible spectrum (e.g. col. 7:27-40 states that the light emitting element may emit a blue primary light with a peak wavelength from 430 nm-470 nm), and wherein the light-emitting diodes emit light directly for illumination without alteration of its wavelength (the first embodiment of Fig. 1 does not comprise any wavelength conversion element alternating the LED’s. The Examiner noted that while Zhai discloses utilize a wavelength conversion element in some embodiment, the conversion element is not used on all LEDs) wherein the light source is a light bulb compatible with the E26 or other standard light connection specification (e.g. col. 6:36-42 states that the lightning device may comprise a power connector in form of a standard Edison-type power connector. It is noted that the E26 is the most commonly used size of light bulbs.)	While Zhai discloses a device capable of emitting light in a broadband of NIR spectrum and in a visible spectrum as discussed above, it failed to teach the limitation wherein the light source contain both near-infrared spectrum and visible spectrum emitting LED’s. This limitation is taught by Kelleher, which discloses a device having an illumination source emitting wavelengths in the range of 500-600 nm (visible spectrum, paragraph [0120]), and in the range of 700-1000 nm (NIR, paragraph [0123]), wherein the LED emitter can include multi-spectral LEDs or multiple LEDs to emit light of different wavelength 
Note: The claim as recited does not recite any additional limitations regarding eye therapy and the phrase “for providing eye therapy” in the claim is interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
	
Response to Arguments
Applicant’s arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792